Title: George Jefferson to Thomas Jefferson, 14 September 1810
From: Jefferson, George
To: Jefferson, Thomas


          
            Dear Sir
            Richmond 14th Septr 1810
          
           The goblets received of Letellier are in one of the small packages mentioned in my last.  one of the others I am told contains a Map from Mr Robertson of Orleans.—the remaining two are paper packages, one of them appearing to contain books.
          
            I am Dear Sir Your Very humble servt
            
 Geo. Jefferson
          
        